DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I claims 1-14 in the reply filed on 08/13/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by LIANG et al. (US 2020/0169149A1).
		Regarding claim 1, Liang et al. disclose an electric machine (20) comprising: a stator (22, fig. 1) defining a plurality of stator slots (34);  a rotor (24, fig. 1) adjacent and movable with respect to the stator;  a magnet {[0020] and lines 5-6} mounted to the rotor;  and a hairpin winding (100, fig. 3) mounted to the stator in spaced relation to the magnet, the hairpin winding including a plurality of electrically conductive wires (102,104) bundled together into a unitary bar conductor (see fig.3), the hairpin winding having a plurality of hairpin legs (120,130,122,132, fig. 3) connected by a hairpin crown (106) and each being inserted into a respective one the stator slots (34).  

		Regarding claim 7, Liang et al. disclose each of the electrically conductive wires includes a pressure-sensitive adhesive bonding (see 102,104, fig. 5A-5B) the electrically conductive wire to neighboring ones of the electrically conductive wires. 
		Regarding claim 8, Liang et al. disclose each of the electrically conductive wires includes a low-voltage insulative coating (108). 
		Regarding claim 9, Liang et al. disclose the electrically conductive wires (102,104) are collimated in abutting relation with one another. 
		Regarding claim 10, Liang et al. disclose the electrically conductive wires (see fig. 3, figs. 5A-5C) are mutually parallel (102, 130) and bundled into a square array (see fig. 5C) of wire (105) rows and wire columns.  
		Regarding claim 11, Liang et al. disclose each of the electrically conductive wires has a circular, square (fig. 5C), rectangular (figs. A-5B), oval, and/or hexagonal transverse cross-section. 
		Regarding claim 12, Liang et al. disclose each of the electrically conductive wires is an elongated strand of copper wire {line 2 of [0029]} or copper-clad aluminum wire. 
		Regarding claim 13, Liang et al. disclose the hairpin winding has a U-shaped geometry (100, fig. 3) with a first of the hairpin legs (120,130) adjoining and projecting from a first end of the hairpin crown (106) and a second of the hairpin legs (122,132) adjoining and projecting from a second end of the hairpin crown (106) opposite the first end.  
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Lynch et al. (US 2016/0036277 A1).
		Regarding claim 4, Liang et al. disclose all the aspect of claimed invention except for each of the electrically conductive wires has a transverse cross-section with a cross-sectional area, and the cross-sectional areas of the bundled wires progressively decrease from an exterior to a center of the unitary bar conductor. 
		Lynch et al. disclose (see figs. 6A and 7A-7E) each of the electrically conductive wires has a transverse cross-section with a cross-sectional area (602a), and the cross-sectional areas of the bundled wires progressively decrease from an exterior to a center of the unitary bar conductor (602d) for the purpose of reducing the Eddy current losses on the surfaces of the conductor strand.
		It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bar conductor of Liang et al. to accommodate the conductive wires pattern as taught by Lynch et al. for the purpose of reducing the Eddy current losses on the surfaces of the conductor strand.

		Lynch et al. disclose (see fig. 6A and 7A-7E) each of the electrically conductive wires has a transverse cross-section with a cross-sectional area, and the cross-sectional areas of the bundled wires progressively decrease from a first side (upper center of conductor wires of fig. 7E) to a second side (lower center of conductor wires of fig. 7E) of the unitary bar conductor for the purpose of reducing the Eddy current losses on the surfaces of the conductor strand.
		It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bar conductor of Liang et al. to accommodate the conductive wires pattern as taught by Lynch et al. for the purpose of reducing the Eddy current losses on the surfaces of the conductor strand.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		Regarding claim 2, prior art of record fail to disclose the unitary bar conductor has a maximum conductor skin depth at a peak operating frequency of the electric machine, and wherein each of the electrically conductive wires has a transverse cross-section with a largest dimension that is about equal to or less than the maximum conductor skin depth of the unitary bar conductor.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LAM whose telephone number is (571)272-2026.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LAM/Primary Examiner, Art Unit 2832